Digitally signed by
                                                                       Reporter of Decisions
                       Illinois Official Reports                       Reason: I attest to the
                                                                       accuracy and
                                                                       integrity of this
                                                                       document
                              Appellate Court                          Date: 2017.01.17
                                                                       14:41:09 -06'00'




                   People v. Laws, 2016 IL App (4th) 140995



Appellate Court   THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption           TODD L. LAWS, Defendant-Appellant.



District & No.    Fourth District
                  Docket No. 4-14-0995



Filed             October 25, 2016



Decision Under    Appeal from the Circuit Court of Adams County, No. 14-CF-232; the
Review            Hon. Scott H. Walden, Judge, presiding.



Judgment          Affirmed.



Counsel on        Michael J. Pelletier, Jacqueline L. Bullard, and Akshay Mathew, of
Appeal            State Appellate Defender’s Office, of Springfield, for appellant.

                  Jonathan H. Barnard, State’s Attorney, of Quincy (Patrick Delfino,
                  David J. Robinson, and Linda Susan McClain, of State’s Attorneys
                  Appellate Prosecutor’s Office, of counsel), for the People.



Panel             PRESIDING JUSTICE KNECHT delivered the judgment of the court,
                  with opinion.
                  Justices Turner and Appleton concurred in the judgment and opinion.
                                             OPINION

¶1       Defendant, Todd L. Laws, had a 2010 conviction for unlawful possession of
     methamphetamine. He now appeals his November 2014 conviction for unlawful possession of
     methamphetamine precursors in violation of section 120(a) of the Methamphetamine Control
     and Community Protection Act (Act) (720 ILCS 646/120(a) (West 2012)). On appeal,
     defendant argues the State failed to prove he knowingly purchased, owned, or otherwise
     possessed a product he knew to contain a methamphetamine precursor on November 18, 2013.
     The State argues it met its burden of proof because the statute requires the State to prove only
     knowledge of possession and not knowledge that the substance contains a methamphetamine
     precursor. We affirm.

¶2                                         I. BACKGROUND
¶3        During a stipulated bench trial on November 13, 2014, defendant was found guilty of one
     count of unlawful possession of methamphetamine precursors in violation of section 120(a) of
     the Act (id.), a Class 4 felony. Pursuant to a negotiated agreement between defendant and the
     State, the court sentenced defendant to two years in prison and one year of mandatory
     supervised release.
¶4        Section 120(a) of the Act reads:
              “Whenever any person pleads guilty to, is found guilty of, or is placed on supervision
              for an offense under this Act, in addition to any other penalty imposed by the court, no
              such person shall thereafter knowingly purchase, receive, own, or otherwise possess
              any substance or product containing a methamphetamine precursor as defined in
              Section 10 of this Act, without the methamphetamine precursor first being prescribed
              for the use of that person in the manner provided for the prescription of Schedule II
              controlled substances under Article III of the Illinois Controlled Substances Act.” Id.
     A person convicted under section 120(a) is guilty of a Class 4 felony. 720 ILCS 646/120(b)
     (West 2012). Pseudoephedrine is a methamphetamine precursor as defined by the Act. 720
     ILCS 646/10 (West 2012).
¶5        Prior to trial, defendant challenged the constitutionality of section 120(a) of the Act (720
     ILCS 646/120(a) (West 2012)) in a motion to dismiss, arguing that the statute violated the due
     process clauses of both the Illinois Constitution and the United States Constitution. Defendant
     argued because the statute does not require “a culpable mental state beyond mere knowledge,”
     it creates the potential for subjecting wholly innocent conduct to criminal punishment. In sum,
     defendant made an overbreadth argument. In support, defendant cited People v. Madrigal, 241
Ill. 2d 463, 948 N.E.2d 591 (2011), which held unconstitutional a statute relating to identity
     theft because the statute did not contain a culpable mental state beyond mere knowledge,
     resulting in the potential for criminal punishment of wholly innocent conduct. Id. at 479, 948
     N.E.2d at 600. The Madrigal court noted several cases striking down statutes as
     unconstitutional for the same reason. Id. at 467-68, 948 N.E.2d at 594 (citing People v.
     Carpenter, 228 Ill. 2d 250, 888 N.E.2d 105 (2008), People v. Wright, 194 Ill. 2d 1, 740 N.E.2d
755 (2000), In re K.C., 186 Ill. 2d 542, 714 N.E.2d 491 (1999), People v. Zaremba, 158 Ill. 2d
36, 630 N.E.2d 797 (1994), and People v. Wick, 107 Ill. 2d 62, 481 N.E.2d 676 (1985)). In
     these cases, the courts determined there was no rational relationship between the statute and


                                                 -2-
     the legislative purpose because the risk of subjecting wholly innocent conduct to criminal
     punishment attenuated the relationship, rendering the statute overbroad and therefore
     unconstitutional. E.g., Madrigal, 241 Ill. 2d at 467-68, 474, 948 N.E.2d at 594, 598.
¶6       The State countered defendant’s constitutional argument by analogizing section 120(a) of
     the Act to rules preventing felons from possessing a firearm or ammunition (720 ILCS
     5/24-1.1 (West 2014)) or from voting while imprisoned (Ill. Const. 1970, art. III, § 2). The
     State argued section 120(a) of the Act, like the statute preventing felons from possessing a
     firearm or ammunition, merely limits a specific privilege to a limited class of citizens who
     have demonstrated a proclivity to abuse the privilege. The State also noted the prescription
     exception contained in section 120(a) is a further limitation on the statute’s applicability,
     which weighs in favor of rationality. The State argued that the relationship between the statute
     and the legislative objective was not attenuated in this case because these limitations prevent
     punishment of wholly innocent conduct. The court rejected defendant’s constitutional
     argument and denied defendant’s motion to dismiss, and the case proceeded to a stipulated
     bench trial.
¶7       The stipulated facts presented at the trial follow. The National Precursor Log Exchange
     (NPLEx) indicated that, on November 18, 2013, defendant purchased 12-hour Sudafed, a
     product containing pseudoephedrine, at a drugstore in Adams County. Surveillance footage
     showed a man purchasing the Sudafed, and Officer James Brown of the West Central Illinois
     Task Force would have identified defendant as the man in the surveillance footage. An
     employee of the drugstore would have testified if a person had a doctor’s prescription to
     purchase a product containing pseudoephedrine, or any other methamphetamine precursor, the
     purchase would not appear in the NPLEx logs, which indicates defendant did not have a
     prescription to purchase Sudafed on November 18, 2013. Finally, the State would have
     introduced a certified copy of defendant’s October 2010 conviction for unlawful possession of
     methamphetamine in violation of section 60(a) of the Act (720 ILCS 646/60(a) (West 2008)).
     Based upon this evidence, the trial court found defendant guilty of unlawful possession of a
     methamphetamine precursor in violation of section 120(a) of the Act (720 ILCS 646/120(a)
     (West 2012)) and concurred in the negotiated sentence of two years in prison and one year of
     mandatory supervised release. This appeal followed.

¶8                                          II. ANALYSIS
¶9       On appeal, defendant expressly states in his reply brief that he does not challenge the
     constitutionality of section 120(a), but argues that the statute must be read to require “criminal
     knowledge” because interpreting the statute to require mere knowledge could subject wholly
     innocent conduct to criminal punishment. Defendant also argues that the proper construction
     of the statute requires both knowledge of possession and knowledge that the substance
     contains a methamphetamine precursor. Defendant argues that this dual-pronged knowledge
     requirement would satisfy a showing of the criminal knowledge he asserts is required by the
     statute. Defendant claims, because the stipulated facts did not establish he had a criminal
     purpose for the Sudafed or actual knowledge that Sudafed contained a methamphetamine
     precursor, the State did not meet its burden to convict under the Act. Finally, defendant argues
     that our court system disfavors interpreting statutes to impose absolute liability absent a clear
     intention by the legislature, which he asserts supports his argument that the Act requires
     criminal knowledge rather than mere knowledge. According to defendant, interpreting the

                                                 -3-
       statute to require mere knowledge as opposed to criminal knowledge would result in an
       absolute liability statute because it would create the potential for criminal punishment of
       wholly innocent conduct.
¶ 10       The State argues that the court should enforce the statute as written when the legislature
       clearly provides a mental state. The statute here expressly prohibits “knowingly purchas[ing],
       receive[ing], own[ing], or otherwise possess[ing]” a methamphetamine precursor. (Emphasis
       added.) 720 ILCS 646/120(a) (West 2012). Therefore, the State argues that mere knowledge,
       as opposed to criminal knowledge, is the requisite mental state for this crime. In response to the
       statutory construction argument, the State notes that an offense typically consists of an act
       committed with a culpable mental state, and the act here is possession, which must be done
       knowingly. Accordingly, the State’s construction of the statute requires application of the
       mens rea element only to the possessory element of the crime. Because knowledge of
       possession was sufficient to convict, the State argues it met its burden. The State agrees that
       section 120(a) should not be read to impose absolute liability because the statute expressly
       requires a knowing mental state. Finally, the State maintains section 120(a) of the Act is
       constitutional because the statute is a rational means of promoting the legislative objective of
       reducing methamphetamine manufacture and abuse. The limited class of persons regulated by
       this statute (i.e., those previously convicted of methamphetamine crimes), coupled with the
       prescription exception, sufficiently limits the applicability of the statute so as to prevent
       criminal punishment of wholly innocent conduct. These limitations, the State argues, maintain
       the statute’s rational relationship to the legislative purpose and therefore its constitutionality.
¶ 11       Defendant maintains that we must read into the statute criminal knowledge as opposed to
       applying the mental state expressly provided by the legislature. Defendant asserts that we need
       not reach a constitutional analysis because the statute can be construed so as to preserve its
       constitutionality by requiring criminal knowledge, which would, in turn, require both
       knowledge of possession and knowledge the substance contains a methamphetamine
       precursor. Defendant appears to muddle his arguments. Reading the requirement of criminal
       knowledge into the statute is not the same as construing the express language of the statute to
       require the dual-pronged knowledge for which he advocates. Criminal knowledge is a mental
       state requiring both knowledge and criminal or devious intent. People v. Tolliver, 147 Ill. 2d
397, 400-01, 589 N.E.2d 527, 529 (1992). As will be discussed more fully infra, the instances
       where criminal knowledge has been read into a statute are those where the court is preserving
       the constitutionality of the statute in question. Thus, despite defendant’s contentions to the
       contrary, we conclude he has presented two separate arguments: (1) a statutory construction
       argument and (2) an argument to read criminal knowledge into section 120(a) of the Act,
       which is a constitutional argument.

¶ 12                                    A. Standard of Review
¶ 13       Questions of law, statutory construction, and constitutionality are reviewed de novo.
       People v. Molnar, 222 Ill. 2d 495, 508, 857 N.E.2d 209, 217 (2006). Statutes are presumed
       constitutional and should be interpreted so as to uphold constitutionality where possible. Id.
       Additionally, the Illinois Supreme Court has repeatedly held that courts should attempt to
       resolve cases on nonconstitutional grounds before considering constitutionality. In re E.H.,
       224 Ill. 2d 172, 178, 863 N.E.2d 231, 234 (2006). Accordingly, we will consider defendant’s
       statutory construction argument prior to proceeding to his argument asserting that section

                                                    -4-
       120(a) requires criminal knowledge as opposed to mere knowledge.

¶ 14                                 B. Statutory Construction
¶ 15      We begin our analysis by considering whether section 120(a) of the Act requires
       knowledge of both possession and the presence of a methamphetamine precursor or merely
       knowledge of possession.

¶ 16                                 1. Construction of Section 120(a)
¶ 17       Our supreme court has explained:
                   “The cardinal rule of statutory construction is to ascertain and give effect to the true
               intent of the legislature. [Citation.] The best evidence of legislative intent is the
               language used in the statute itself, which must be given its plain and ordinary meaning.
               [Citations.] The statute should be evaluated as a whole, with each provision construed
               in connection with every other section. [Citation.] If legislative intent can be
               ascertained from the statute’s plain language, that intent must prevail without resort to
               other interpretive aids. [Citation.]” Paris v. Feder, 179 Ill. 2d 173, 177, 688 N.E.2d
137, 139 (1997).
¶ 18       The purpose of the Act “is to reduce the damage that the manufacture, distribution, and use
       of methamphetamine are inflicting on children, families, communities, businesses, the
       economy, and the environment in Illinois.” 720 ILCS 646/5 (West 2012). The statutory
       language of section 120(a) prohibits individuals previously convicted under the Act from
       “knowingly purchas[ing], receiv[ing], own[ing], or otherwise possess[ing] any substance or
       product containing a methamphetamine precursor.” 720 ILCS 646/120(a) (West 2012). The
       legislature undoubtedly intended to regulate the possession of methamphetamine precursors by
       individuals who have a prior conviction of a methamphetamine crime.
¶ 19       Turning to the plain meaning of the relevant word chosen by our legislature, our supreme
       court has stated “knowledge,” as a criminal mens rea, means conscious awareness of facts
       making a person’s conduct unlawful. People v. Gean, 143 Ill. 2d 281, 288, 573 N.E.2d 818,
       822 (1991). We note the meaning assigned does not require awareness that one’s conduct is
       unlawful; the meaning requires only awareness of the facts.
¶ 20       Defendant argues the proper construction of the statute requires the State to show both
       knowledge of possession and knowledge that the substance contains a methamphetamine
       precursor. To support this argument, defendant cites Tolliver and People v. DePalma, 256 Ill.
       App. 3d 206, 627 N.E.2d 1236 (1994), which discuss the constitutionality of the statutes in
       question, not the construction of the plain language contained in those statutes. Defendant also
       asserts that failure to require knowledge that the substance contains a methamphetamine
       precursor would render the statute an absolute liability offense because it would create the
       potential for criminal punishment of wholly innocent conduct. However, defendant’s assertion
       regarding the potential punishment of wholly innocent conduct is a constitutional argument,
       not a statutory construction argument. The potential punishment of wholly innocent conduct
       does not render a statute an absolute liability crime; it would render the statute overbroad and
       therefore unconstitutional. “An absolute liability offense is one which does not require a
       culpable mental state as an element.” People v. Studley, 259 Ill. App. 3d 556, 559, 631 N.E.2d



                                                    -5-
       839, 841 (1994). Section 120(a) undoubtedly requires knowledge, a mental state, as an
       element; therefore, this argument is without merit.
¶ 21        The State argues that the proper construction of the statute only requires knowledge of
       possession. In support, the State cites People v. Ivy, 133 Ill. App. 3d 647, 479 N.E.2d 399
       (1985), People v. Stanley, 397 Ill. App. 3d 598, 921 N.E.2d 445 (2009), and People v. Wright,
       140 Ill. App. 3d 576, 488 N.E.2d 1344 (1986). In Ivy, the court considered whether the State
       was required to prove the defendant had knowledge of a weapon’s illicit nature or character to
       convict the defendant of unlawful possession of a “sawed-off” shotgun (Ill. Rev. Stat. 1981, ch.
       38, ¶ 24-1(a)(7)). The court stated:
                   “We are aware of no other case involving the issue of whether the knowledge
               element *** may be satisfied by showing knowledge of the presence of a weapon
               which later proves to be illegal or whether it is necessary to show that the defendant had
               knowledge of the status and character of the illegal weapon. As pointed out by the
               State, it is well settled that one is presumed to know the law and that ignorance of the
               law is no excuse. [Citations.] *** Since it is ‘knowing possession’ of an illegal object
               that is proscribed by statute, the State was not required to prove that the defendant
               knew her possession was illegal but only that she knew she possessed the object in
               question.” Ivy, 133 Ill. App. 3d at 652-53, 479 N.E.2d at 403.
       Stanley upheld Ivy, concluding that the mens rea element only applied to the possessory
       element of unlawful possession of a “sawed-off” shotgun and not to whether the defendant
       actually knew the weapon was defaced or altered. Stanley, 397 Ill. App. 3d at 607-09, 921
       N.E.2d at 452-54; see also 720 ILCS 5/24-5(b) (West 2006) (the statute interpreted by the
       Stanley court). Similarly, Wright considered a statute prohibiting “knowingly *** possess[ing]
       *** any weapon made from a shotgun *** if such weapon *** has *** a barrel length of less
       than 18 inches.” Ill. Rev. Stat. 1983, ch. 38, ¶ 24-1(a)(7). The Wright court determined that the
       statute did not require the defendant to actually know the barrel of such a weapon was less than
       18 inches; rather, the statute only required the defendant to know he or she possessed the
       weapon in question. Wright, 140 Ill. App. 3d at 582, 488 N.E.2d at 1348. In sum, these courts
       held that the mens rea element applies only to the possessory element and not to the illegal
       nature or character of the contraband.
¶ 22        We agree with these cases, which are consistent with interpretations of knowing possession
       throughout our jurisprudence as well as the definition of “knowledge” supplied by our supreme
       court in Gean. For example, with respect to unlawful possession of a controlled substance, the
       State bears the burden of proving that the defendant knew he or she possessed and had control
       over the contraband; the State need not prove the defendant had knowledge of the substance’s
       illegal nature. See People v. Givens, 237 Ill. 2d 311, 335, 934 N.E.2d 470, 484 (2010). With
       respect to unlawful possession of a firearm by a felon, the State bears the burden of proving
       that the defendant knew he or she possessed a firearm and he or she had a prior felony
       conviction; the State need not prove that the defendant had knowledge he or she was prohibited
       from possessing the firearm because of the prior felony conviction. See People v. Hester, 271
Ill. App. 3d 954, 956, 649 N.E.2d 1351, 1354 (1995). Requiring the State to prove that the
       defendant knew the illegal nature or character of his or her act is simply requiring the
       defendant to know the law, which is knowledge we impute to all defendants regardless of the
       crime in question. We determine section 120(a) of the Act (720 ILCS 646/120(a) (West 2012))


                                                   -6-
       requires the State to show that the defendant knew he or she possessed a substance containing
       a methamphetamine precursor.
¶ 23       An individual who purchases medication containing a methamphetamine precursor is on
       notice that the medication contains the precursor because the ingredients are listed on the box
       or bottle containing the medication. The argument that an individual is unaware a particular
       substance is a methamphetamine precursor is a mistake of law claim, which is no defense.
       Even if we interpreted the statute to require knowledge that a methamphetamine precursor is
       contained in the substance possessed, defendant’s argument that he was unaware Sudafed
       contained pseudoephedrine or unaware pseudoephedrine was a methamphetamine precursor
       would necessarily fail.

¶ 24                      2. Application of Section 120(a) to Defendant’s Case
¶ 25        We determine that the stipulated evidence was sufficient to convict defendant for one count
       of unlawful possession of methamphetamine precursors in violation of section 120(a) of the
       Act (720 ILCS 646/120(a) (West 2012)). When reviewing a criminal case on appeal, the
       relevant question is whether a reasonable trier of fact could have found the defendant guilty
       beyond a reasonable doubt as to each element of the crime in question. People v. Davison, 233
Ill. 2d 30, 43, 906 N.E.2d 545, 553 (2009). Section 120(a) required the State to have proved
       defendant was consciously aware he possessed a substance containing a methamphetamine
       precursor on November 18, 2013. See 720 ILCS 646/120(a) (West 2012). Additionally, the
       State needed to have shown defendant had a prior conviction under the Act. Id.
¶ 26        The stipulated facts at trial establish that, on November 18, 2013, defendant purchased
       12-hour Sudafed, a product containing the methamphetamine precursor pseudoephedrine. By
       physically purchasing the Sudafed and taking it with him from the drugstore, we can infer that
       defendant was consciously aware he was in possession of the Sudafed. Additionally, the
       stipulated facts established that defendant had a prior conviction for methamphetamine
       possession in violation of section 60(a) of the Act (720 ILCS 646/60(a) (West 2008)). A
       reasonable trier of fact could have found defendant guilty beyond a reasonable doubt for each
       element of unlawful possession of a methamphetamine precursor as defined in section 120(a)
       of the Act (720 ILCS 646/120(a) (West 2012)).
¶ 27        Defendant argues that the State failed to prove him guilty beyond a reasonable doubt
       because the State did not present evidence showing he knew Sudafed contained a
       methamphetamine precursor. However, notwithstanding the fact defendant should have
       known Sudafed contained pseudoephedrine, his argument fails because we have decided that
       knowledge that the substance possessed contains a methamphetamine precursor is not required
       by section 120(a). Accordingly, we find the State met its burden and decline to reverse the trial
       court’s judgment.

¶ 28                                     C. Criminal Knowledge
¶ 29       Having first considered defendant’s nonconstitutional arguments and determining those
       arguments do not afford defendant the relief he seeks, we now turn to defendant’s argument
       asserting that criminal knowledge must be read into section 120(a) of the Act.
¶ 30       As previously stated, criminal knowledge has been read into a statute only where the court
       is preserving the constitutionality of the statute in question. Indeed, the two cases defendant


                                                   -7-
       cites in support of this argument present the question of constitutionality. See DePalma, 256
Ill. App. 3d at 207, 627 N.E.2d at 1237 (challenging the constitutionality of section 4-103(a)(4)
       of the Illinois Vehicle Code (625 ILCS 5/4-103(a)(4) (West 1992))); Tolliver, 147 Ill. 2d at
       399, 589 N.E.2d at 528 (challenging the constitutionality of section 104(a)(2) of the Vehicle
       Code (Ill. Rev. Stat. 1989, ch. 95½, ¶ 4-104(a)(2))).
¶ 31        In Tolliver, the statute in question contained no express mental state, but the statute in
       DePalma did contain a knowing mental state. See Ill. Rev. Stat. 1989, ch. 95½, ¶ 4-104(a)(2)
       (Tolliver statute); 625 ILCS 5/4-103(a)(4) (West 1992) (DePalma statute). In these cases, the
       courts concluded the requirement of mere knowledge was not sufficiently rationally related to
       the legislative purpose at hand, thereby violating due process. E.g., Tolliver, 147 Ill. 2d at
       399-403, 589 N.E.2d at 528-30. The courts reached this conclusion because mere knowledge
       absent a criminal purpose created the potential for criminal punishment of wholly innocent
       conduct (i.e., conduct unrelated to the legislative purpose of the statute and devoid of criminal
       or devious intent). E.g., id. at 401-03, 589 N.E.2d at 529-30; see also DePalma, 256 Ill. App.
3d at 211, 214, 627 N.E.2d at 1239, 1241 (defining wholly innocent conduct). This potential
       attenuated the relationship between the statute and the legislative intent so as to render the
       relationship irrational and the statute overbroad. Tolliver, 147 Ill. 2d at 401-03, 589 N.E.2d at
       529-30; DePalma, 256 Ill. App. 3d at 214, 627 N.E.2d at 1241. Therefore, a showing of
       criminal knowledge was necessary to preserve the constitutionality of the statutes in question,
       and the courts read criminal knowledge into the statutes to that effect. Tolliver, 147 Ill. 2d at
       403, 589 N.E.2d at 530; DePalma, 256 Ill. App. 3d at 214, 627 N.E.2d at 1241.
¶ 32        Pursuant to Illinois Supreme Court Rule 341(h)(7) (eff. Jan. 1, 2016), points not argued in
       appellant’s brief are forfeited, as are claims not fully analyzed. See Bartlow v. Costigan, 2014
IL 115152, ¶ 52, 13 N.E.3d 1216. Additionally, voluntary express relinquishment of an
       available right or argument constitutes waiver. Buenz v. Frontline Transportation Co., 227 Ill.
2d 302, 320 n.2, 882 N.E.2d 525, 536 n.2 (2008). While defendant has provided law and
       analysis on the issue of overbreadth and constitutionality, an issue properly preserved for
       appeal at the trial, defendant expressly maintains he is not challenging the constitutionality of
       the statute and has waived the issue.
¶ 33        Defendant asserts his argument that to read criminal knowledge into the statute does not
       require a constitutional analysis. However, defendant’s argument rests on the premise that
       criminal knowledge is required to prevent criminal punishment of wholly innocent
       conduct—the exact constitutional argument outlined in Tolliver and DePalma. As discussed,
       the courts in Tolliver and DePalma only reached the conclusion that criminal knowledge was
       required after first finding the statute unconstitutional as written. Because defendant has
       waived the issue of constitutionality, we will not conduct the analysis necessary to consider
       whether the conclusion he desires is warranted.
¶ 34        Nonetheless, defendant’s reliance on Tolliver and DePalma is misplaced. Rather, this case
       would be controlled by Carpenter, 228 Ill. 2d 250, 888 N.E.2d 105, and Wright, 194 Ill. 2d 1,
       740 N.E.2d 755. According to Carpenter and Wright, where the express language of a statute
       provides a mental state, the court may not read into the statute a different or additional culpable
       mental state. Carpenter, 228 Ill. 2d at 270-71, 888 N.E.2d at 117-18; Wright, 194 Ill. 2d at
       29-30, 740 N.E.2d at 769. The Wright court specifically distinguished Tolliver by stating: “In
       Tolliver, we were able to imply the mental state of knowledge plus criminal purpose as an
       element of section 4-104(a)(2) because that provision contained no mental state.” Wright, 194

                                                    -8-
       Ill. 2d at 29, 740 N.E.2d at 769. The statute here expressly requires knowledge, which is a
       mental state, as an element. Even if defendant had not waived the issue, we could not have read
       criminal knowledge into section 120(a) regardless of whether we determined the statute was
       constitutional as written. We also note our supreme court’s decisions in Wright and Carpenter
       call into doubt the validity of DePalma because the DePalma court read criminal knowledge
       into that statute despite the statute’s express inclusion of knowledge as the requisite mental
       state.

¶ 35                                       III. CONCLUSION
¶ 36       For the reasons stated, we affirm the trial court’s judgment. As part of our judgment, we
       award the State its $50 statutory assessment against defendant as costs of this appeal. 55 ILCS
       5/4-2002 (West 2014).

¶ 37      Affirmed.




                                                  -9-